Citation Nr: 0216153	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,827.13. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to May 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision of the RO's Committee on 
Waivers and Compromises that denied the veteran's claim for 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $2,827.13.  The veteran timely 
perfected his appeal to the Board with the filing of a notice 
of disagreement in April 2000, and, following issuance of a 
June 2000 statement of the case, a substantive appeal in July 
2002.  He requested a Board hearing, but withdrew that 
request in October 2002.  

The waiver issue is the only matter properly on appeal at 
this time.  In an October 2002 letter to the Board, the 
veteran referred to the issue presently on appeal as well as 
a claim for educational benefits which he claimed were not 
paid during a specific time period.  As that issue is has not 
been adjudicated and is not before the Board at this time, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has been properly charged with an overpayment 
of VA compensation benefits in the amount of $2,827.13, which 
represents additional dependency benefits which he received 
on behalf of a child (who was between ages 18 and 23 and 
attending school) during a time when that same child was 
receiving Chapter 35 DEA.  

3.  There was no significant fault by either the veteran or 
the VA in creation of the overpayment of compensation 
benefits; recovery of the overpayment would not be an undue 
financial hardship for the veteran or his family; recovery of 
the overpayment would not defeat the purpose for which the 
benefits were intended; there would be at least some unfair 
gain to the veteran if the debt were not recovered; reliance 
on the compensation benefits involved in the overpayment did 
not result in relinquishment of a valuable right or 
incurrence of a legal obligation; and there are no other 
factors which would make recovery of the overpayment 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $2,827.13 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.963, 1.965 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A(West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b), (c)).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
and his representative opportunity to present information and 
evidence in support of the claim.  Significantly, there no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  Accordingly, 
the claim is ready to be considered on the merits.

I.  Background

In a May 1996 rating action, the RO increased the rating for 
the veteran's service-connected depressive neurosis from 70 
to 100 percent, effective from May 17, 1993, but determined 
that basic eligibility for Dependents' Educational Assistance 
(DEA), Chapter 35 benefits, had not been established because 
the evidence did not show that the veteran currently had a 
total service-connected disability, permanent in nature.  A 
May 1996 award letter and attachments informed the veteran 
that his monthly compensation rate included additional 
allowance for his dependents; i.e., his wife and children.  
The veteran was further informed of the need to notify VA of 
any change in the status of his dependents immediately 
because most changes affect the monthly rate of compensation.  

In a May 1996 letter to the veteran, the RO referred to the 
veteran's recent notification that his son, T., who was born 
in September 1976, had terminated his school attendance in 
December 1995 and notified the veteran that his monthly 
compensation award was being reduced because of that change 
in dependency status.  

In an April 1998 decision, the RO found that the veteran's 
service-connected depressive neurosis, rated as 100 percent 
disabling, was permanent in nature and thus, basic 
eligibility for DEA was established.  In a May 1998 letter to 
the veteran, the RO notified him of the award and told him 
that his spouse and children between the ages 18 and 26 were 
eligible for DEA, Chapter 35 benefits.  Included with that 
letter were forms explaining the benefit and factors that 
limit entitlement.  

In August 1998, the veteran submitted a Request for Approval 
of School Attendance notifying VA that his son, T., had 
resumed his school attendance, effective August 24, 1998.  In 
a September 1998 letter, the RO notified the veteran that, 
based on that information, his disability compensation award 
had been amended.  The veteran was informed that additional 
benefits had been included for his spouse and children and 
payments for his son, T., would continue until September 
1999, based on T.'s school attendance.

In July 1999, the veteran submitted a Request for Approval of 
School Attendance notifying VA that his son, C., who was born 
in April 1981, was attending college, effective August 23, 
1999.  

In October 1998, the veteran's son, T., was awarded Chapter 
35 benefits, effective from August 24, 1998; T. was the payee 
on those benefits.  A handwritten notation on a cover sheet 
for that award noted that the information had been discovered 
by RO personnel in the veteran's claims folder in September 
1999 and apparently no action had been taken on the 
information; T. was still on the veteran's compensation as a 
school-aged child.  

A September 1999 Report of Contact documents a telephone 
conversation between the veteran and RO personnel in which 
the veteran notified VA that his son, C., had applied for 
Chapter 35 benefits, but was not yet approved.  The veteran 
was informed that he was to notify VA immediately, if and 
when, C.'s Chapter 35 benefits commenced so that C. could be 
removed from the veteran's compensation award and overpayment 
avoided.  A September 1999 letter from the RO detailing the 
change (an increase) to the veteran's monthly compensation 
based on C.'s school attendance reiterated the importance of 
immediate notification of C.'s approval for Chapter 35 
benefits so that a modification in benefits could be made.  
The RO further notified the veteran that his payments would 
be reduced, effective September 10, 1999, when his son T., 
was removed from the award as a school-aged child.  

In a letter to the veteran dated that same day, the RO noted 
that it had recently received information regarding his son 
T.'s August 1998 award of Chapter 35 benefits, but had also 
added T. to the veteran's compensation, effective September 
1, 1998, based on the veteran's report that T. had resumed 
school attendance.  The RO stated that T. could not receive 
Chapter 35 benefits in his own name and still be on the 
veteran's award as a school-aged child.  As the Chapter 35 
benefits were the greater benefit, the RO proposed to removed 
T. from the veteran's award, effective September 1, 1998.  
That adjustment would result in an overpayment of benefits 
which had been paid to the veteran.  The veteran was notified 
of the right to submit evidence showing why the proposed 
action should not be taken and steps he could take to 
minimize potential overpayment in the interim.  

In September 1999, the veteran's son, C., was awarded Chapter 
35 benefits, effective from August 23, 1999; C. was the payee 
on those benefits.  Later that month, the RO informed the 
veteran that it proposed to reduce his payments effective 
August 23, 1999, based on his son C.'s election to receive 
DEA, effective that date. 

In a December 1999 letter, the RO noted that additional 
benefits the veteran had been receiving for his sons T. and 
C. had been stopped, effective September 1, 1998 and August 
23, 1999, respectively.  The reduction in payments resulted 
in an overpayment of $2,827.13.  The veteran was informed by 
separate letter of the debt that had been created and of his 
repayment options and waiver rights.

In December 1999, the veteran requested that VA waive the 
overpayment, noting that he had provided VA with all the 
necessary information to administer his benefits, and thus, 
the mistake was on VA's part.  In a Financial Status Report, 
the veteran reported that he and his spouse both worked, with 
a total monthly income of $3,817 and average monthly expenses 
of $2,655 for rent or mortgage, food, utilities, cable, and 
car and life insurance.  The difference was $1,162.  The 
veteran reported assets of $300, all in cash.  He also 
reported that he owned three automobiles, but did not include 
a resale value, and owned a home, but "still owe[d]" 
$145,000.  He indicated that he did not have any outstanding 
debts.  

In the March 2000 decision, the Committee denied the 
veteran's waiver request, finding, in essence, that recovery 
of the debt would not be against equity and good conscience.  
The Board notes that in determining the veteran's total 
monthly income, the Committee did not consider the spouse's 
income of $980.  Thus, the Committee considered the 
difference between the veteran's monthly income and expenses 
to be $182.

II.  Analysis

The veteran was paid $2,827.13 in additional compensation by 
reason of having dependent sons, T. and C., who were between 
the ages of 18 and 23 and attending approved schools.  
38 U.S.C.A. § 1115; 38 C.F.R. § 101(4) (2002).  T. was 
awarded Chapter 35 benefits from August 24, 1998, and C.'s 
award was effective August 23, 1999.  See 38 U.S.C.A. § 5113; 
38 C.F.R. § 21.4131.  The law provides that there may be no 
duplicate payments of extra compensation benefits for a 
dependent child, and of Chapter 35 educational benefits for 
the child.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023.  The extra compensation paid to the veteran, on 
behalf of his dependents, T. and C., was properly 
retroactively terminated as of the day preceding the 
beginning date of the awards of Chapter 35 benefits to T. and 
C.  38 C.F.R. § 3.503(a)(8).  That action resulted in an 
overpayment of compensation benefits to the veteran for the 
time period during which the duplicate benefits were paid.  
The Board finds that the veteran's overpayment of 
compensation was properly created.  

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  In the 
present case, the Committee found no statutory bar to waiver 
(i.e., fraud, misrepresentation, or bad faith), but denied 
the veteran's claim under the general standard of equity and 
good conscience.

Under the provisions of 38 C.F.R. § 1.965(a), the standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) 
Fault of debtor.  Where actions of the debtor contribute to 
creation of the debt.  (2) Balancing of faults.  Weighing 
fault of debtor against VA fault.  (3) Undue hardship.  
Whether collection would deprive debtor or family of basic 
necessities.  (4)  Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the objective for which 
benefits were intended.  (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

All listed elements of equity and good conscience should be 
considered in a waiver decision.  See Ridings v. Brown, 6 
Vet. App. 544 (1994).

The evidence shows no significant fault by either the veteran 
or the VA in creation of the overpayment.  The veteran's 
compensation included additional dependency benefits for his 
children T. and C. before they applied for Chapter 35 
educational benefits, and VA properly awarded the Chapter 35 
educational benefits to T. and C., which extinguished the 
veteran's right to receive the extra dependency benefits.  
The Board notes that the RO apparently did not act 
immediately upon receiving information from another RO 
regarding the award of Chapter 35 benefits to T.; however, 
despite being informed by VA on several occasions that any 
change in the status of a dependent should be reported 
immediately, the veteran did not report that information on 
his own.  Fault aside, the law contemplates a retroactive 
adjustment of compensation in such circumstances.

Financial information from the veteran indicates that 
recovery of the overpayment would not cause him or his family 
undue financial hardship.  The veteran and his spouse have a 
monthly income surplus, even using the Committee's 
calculations that did not include the veteran's spouse's 
monthly income.  When the spouse's income is considered, the 
monthly income surplus is even greater.  The overpayment 
could be collected, over a reasonable period of time if 
necessary, without depriving the veteran or his family of the 
necessities of life.

Recovery of the overpayment would not defeat the purpose for 
which the benefits were intended.  The extra dependency 
benefits were paid to help support the adult child in 
approved schooling, and recovery of the overpayment will not 
defeat this purpose, particularly as duplicate support for 
the child was given by the award of Chapter 35 educational 
benefits.

There would be at least some unfair gain to the veteran if 
the compensation overpayment were not recovered.  Again, the 
extra dependency benefits were paid to help support the adult 
child in school.  The award of Chapter 35 educational 
benefits to the child should alleviate the veteran's overall 
support burden for the child.  While technically different 
payees (the veteran and his children T. and C.) were involved 
in the events surrounding his overpayment, they are members 
of the same family, and financial benefit to one family 
member would seem to benefit all family members to some 
extent; similarly, duplicate benefits would bring at least 
some unjust enrichment to any family member.

There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the extra dependency benefits paid to him.  The Board 
perceives no other factors that would make recovery of the 
overpayment inequitable.

Viewing all factors in this case, the Board concludes that 
recovery of the compensation overpayment from the veteran 
would not be against equity and good conscience.  As the 
preponderance of the evidence is against the waiver claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the amount $2,827.13 is denied. 


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

